Citation Nr: 1131681	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In that rating decision, the RO granted entitlement to service connection for PTSD and assigned a 10 percent evaluation, effective from June 27, 2007.  The Veteran appealed the assigned evaluation. 

By the way of a June 2010 rating decision, the RO increased the assigned evaluation from 10 to 30 percent, effective from June 27, 2007.  Since the rating remains less than the maximum available schedular benefit awardable, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2011, the Veteran testified before the undersigned during a Board videoconference.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims file.  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms of depressed mood, intrusive thoughts, hypervigilance, irritability, anxiety, avoidance behavior, and general social isolation.  The Veteran experiences occasional suicidal thoughts but with no intent or plan.  He displays mild memory impairment and his speech is abnormal but without defects of thought process, insight, or judgment.  There are no hygiene deficits, and the Veteran is capable of independent living.  The Veteran's symptomatology does cause him difficulty in maintaining effective work and familial relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no higher, for posttraumatic stress disorder have been met during the entire period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.304, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). T his notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with psychiatric examinations in September 2007 and in March 2010 in which the examiners addressed the severity of the Veteran's PTSD.  

The Board has considered the Veteran's testimony during the April 2011 Board hearing that his symptomatology has worsened since the March 2010 VA examination report.  The Board does not find that a new VA examination is needed prior to adjudication of the claim at this time.  In this regard, the Board notes that while the Veteran reported that his PTSD symptoms had increased in severity, he did not report any additional or more severe symptomatology from that which was recorded in the findings of the March 2010 VA examination report.  Also, the Veteran submitted a more recent March 2011 psychiatric evaluation report from the Vet Center, and it does not contain more significant findings than that shown in the March 2010 VA examination report.  

The Veteran did articulate that his symptomatology has affected his ability to work at his job and he submitted an April 2010 memorandum for a performance improvement plan in support of his assertion.  However, none of the statements contained in the performance improvement plan explicitly demonstrate that his PTSD disability has affected his work performance although there was some reference to technical work accuracy.   Moreover, the memorandum shows that the Veteran has successfully completed the program.  The Board does not find there is any evidence that suggests the Veteran's disability has significantly worsened within the past 18 months to warrant an additional VA examination.  The record contains sufficient lay evidence and medical evidence from the VA examinations reports and the treatment records to date needed to adjudicate the claim for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Initial Evaluation 

The Veteran served as a U.S. Marine Corps officer with combat duty as a platoon and company commander in the Republic of Vietnam.  He contends that his PTSD symptomatology is more severe than associated with the criteria for a 30 percent evaluation.  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a higher initial evaluation for his PTSD.  A review of the record shows that his PTSD has been evaluated twice by VA and once by the Vet Center, and he has sought mental health treatment throughout the entire period under appeal.  

VA treatment records show that the Veteran first sought mental health treatment in April 2006 after a receiving a positive PTSD screen.  Subsequent treatment records show that he complained of recurrent nightmares, flashbacks, and intrusive thoughts, social withdrawal, depressed mood, generalized anxiety, difficulty concentrating, insomnia, and irritability.  It was noted that the Veteran reported a history of court-ordered counseling for anger management in 2002.  He received a GAF scaled score between 55 and 60. 

The Veteran was first evaluated by VA in September 2007 in conjunction with his claim for service connection for PTSD.  In that examination report, the examiner noted that the Veteran complained of sleep impairment, recurrent nightmares, flashbacks, and irritability.  The Veteran reported that he is wary of others and avoids crowds, but he tries to be social.  He also reported that he had been married three times and divorced twice.  The Veteran denied any suicidal or homicidal ideations.  On mental status examination, the examiner observed that the Veteran had appropriate dress and behavior during the examination.  He made good eye contact and his speech and thought process were goal directed.  His mood and affect were sad when he spoke about his inservice traumatic events.  There was no evidence of any psychomotor abnormalities, memory defects, psychosis, or obsessive compulsive behavior.  It was noted that the Veteran had good insight and judgment.  The examiner diagnosed the Veteran with moderate PTSD and he opined that the Veteran's symptomatology caused him mild mental health impairment.  The examiner further concluded that the Veteran was capable of working.  A GAF scaled score of 60 was assigned.  

Subsequent VA treatment records show that the Veteran continued to seek mental health treatment.  These treatment records show that the Veteran reported increased stress at work.  He was assigned a GAF scaled score between 50 and 65 throughout this period. 

The Veteran was afforded a second VA psychiatric examination in March 2010.  In that examination report, the examiner noted that the Veteran complained of depressed mood, irritability, increased appetite, insomnia, poor concentration and memory, hypervigilance, increased startled response, withdrawal from others, and suicidal thoughts without any intention to act.  He denied symptoms of manic, panic attacks, homicidal thoughts, and psychosis.  The Veteran reported that he prefers to socialize at veterans and church-related functions.  The Veteran reported that he has been working for the past 22 years a medical technologist and his relationships with his supervisor and co-worker were strained.  

On mental status examination, the VA examiner observed that the Veteran was oriented, appropriately dressed and groomed and he maintained good eye throughout the exam.  The Veteran's affect and mood were anxious and he had a difficult time sitting still.  His communication was within normal limits, but he had abnormal speech, intermittently, with repetitive, quick, and irrelevant speech and he used over inclusive details.  His speech was not, however, illogical or obscure.  The Veteran had mild memory impairment, but his concentration was within normal limits.  There was no evidence of panic attacks, delusions, hallucinations, obsessive-compulsive behavior, impaired judgment or abstract thinking, or any cognitive, social somatic symptoms attributed to PTSD.  The examiner confirmed a diagnosis of PTSD and assigned a GAF scaled score of 55.  The examiner opined that the Veteran did not have any difficulty performing activities of daily living, but he found that the Veteran's PTSD symptomatology made it difficult for him to establish and maintain effective work, school and social relationships primarily due to his irritability and emotional withdrawal. 

In March 2011, the Veteran was underwent a psychiatric evaluation by the Vet Center in Norfolk, Virginia, conducted by a licensed social worker.  The evaluation report shows that the Veteran's disability is manifested by anxiety, depression, sleep disturbance, anger management and irritability. There was evidence of recent memory impairment, but no evidence of abnormal speech, delusions, hallucinations, suicidal or homicidal ideations, or inappropriate behavior.  The Veteran reported that he had difficulty in sustaining intimate relationships with women and he had difficulty in trusting other people.  It was felt that the Veteran's symptomatology caused him significant social, occupational and interpersonal impairment.  

The Veteran and his wife testified during a Board videoconference hearing in April 2011.  The Veteran testified that he struggled with symptoms of anxiety, depression, poor sleep, impaired judgment, impaired concentration and memory loss.  The Veteran reported that he avoids crowds, but he likes to participate in activities through his church.  He also testified how his PTSD disability affects his ability to work.  For example, the Veteran testified that he has been disciplined at work for making mistakes.  The Veteran reported that because of his PTSD symptomatology he had been placed on an improvement program.  The Veteran's wife testified that she has been with the Veteran for the past twelve years and she has observed that he experiences sleep disturbances, struggles with his emotions, is hyperviligant in crowds, and has memory loss and anger management problems. 

At the hearing, the Veteran submitted an April 2010 memorandum from his supervisor at work regarding a six week performance improvement plan that the Veteran had undergone and successfully completed.  It stated that the Veteran had been placed on an improvement program because of performance deficits in providing accurate test results.  He had been shown techniques for improving the accuracy of the lab results by his supervisor and he had successfully implemented those techniques to meet his performance expectation.  It was noted that any future additional failures would be considered for possible termination of employment.  He was congratulated by his supervisor for successfully completing the program.  

Here, the Veteran seeks a higher evaluation for his PTSD disability.  He asserts that his disability is manifested by symptomatology that is more severe than associated with a 30 percent evaluation under Diagnostic Code 9411.  

At the onset, the Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 50 percent over the entire appeal period, despite the fact that at times during the appeal period, the symptoms may not have always met the criteria for the 50 percent rating.  
The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 50 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following: depressed mood and affect, impaired concentration and memory, irritability, poor anger management, sleeping impairment, nightmares, panics attacks, and difficulty in establishing and maintaining effective work and social relationships. These symptoms more closely approximate the criteria for a 
50 percent disability rating.  38 C.F.R. § 4.130. 

The Board has reviewed the objective findings reported by medical professionals since the Veteran first sought mental health treatment in 2006.  At no point during the appeal period does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher rating.  Specifically, the evidence does not show that the Veteran has obsessive rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  The Board notes that the Veteran has reported having suicidal thoughts, but he denied any intent of suicide.  While the March 2010 VA examiner found that the Veteran had abnormal speech which was intermittently irrelevant, but at no point was his speech found to be illogical or obscure.  The fact that he may have shown this one symptom listed among the criteria for a higher rating at 38 C.F.R. § 4.10 does not mean that his overall disability picture more closely approximates the criteria for the next higher rating.  Also, the Board notes that while the Veteran has reported difficulty in maintaining and establishing relationships with others, as demonstrated by his two failed marriage, a review of the record demonstrates that the Veteran participates in activities with his church and he has had support from his current wife during this appeal process.  

With respect to the Veteran's employment history, the Board notes that the Veteran has been employed at the same company as a laboratory technologist for over 22 years.  Even though he has reported he experiences difficulty working with his supervisor and co-workers and he has been disciplined for poor work performance, the Veteran has maintained his employment position and he has engaged in a successful performance improvement program with his supervisor. 

In addition to the objective medical findings of record and the detailed statements from the Veteran and his wife, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the appeal process, the Veteran has received GAF scale scores ranging between 50 and 65.  Such scores are indicative of no more than moderate symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating. 

The objective medical findings recorded and tracked throughout the appeal period most closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  The Board places greatest probative weight on the lay and medical evidence that showed the Veteran's ability to satisfactorily deal with difficulties at work and maintain his long term employment in a technical occupation.  Accordingly, an increased disability rating of 50 percent, and no higher, is warranted from the beginning of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's disabilities at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his psychiatric disorder, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  All the Veteran's signs and symptoms including his overall occupational and social impairments are contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Consequently, the Board concludes that referral for extraschedular consideration for the service-connected disabilities on appeal is not warranted. 

The Board also notes that this case does not raise a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  Rather, the Veteran testified during his hearing that he is currently employed.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  

The Board finds that the 50 percent evaluation, and no higher, for this period adequately addresses occupational impairment due to PTSD during this time.  

 
ORDER

Entitlement to an evaluation of 50, and no higher, for PTSD is granted. 



____________________________________________
J. W. FRANCIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


